Citation Nr: 0702975	
Decision Date: 01/31/07    Archive Date: 02/06/07

DOCKET NO.  03-05 422A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines




THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death on appeal of a rating decision in March 2002. 




ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel



INTRODUCTION

The veteran had recognized guerrilla service from February 9, 
1945 to November 15, 1945, and service with the Philippine 
Scouts from April 13, 1946 to March 22, 1949.  The appellant 
is the widow of the veteran.  The veteran died in November 
1984.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in March 2002 of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Manila, the Republic of the Philippines.  

(The issue of whether new and material evidence has been 
submitted to reopen the claim of entitlement to service 
connection for the cause of the veteran's death, on appeal of 
rating decision in September 2004 of the RO is addressed in a 
separate decision.)


FINDING OF FACT

Prior to the promulgation of a decision by the Board, the 
appellant withdrew her appeal of a rating decision in March 
2002 of the RO, denying service connection for the cause of 
the veteran's death. 


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal of the 
rating decision in March 2002 of the RO, denying service 
connection for the cause of the veteran's death, have been 
met.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  Withdrawal the 
appeal may be made by the appellant.  38 C.F.R. §§ 20.202, 
20.204.

By a rating decision, dated in March 2002, the RO denied the 
claim of service connection for the cause of the veteran's 
death.  The appellant then perfected an appeal of the denial 
of her claim.  In March 23, 2004, in a writing, the appellant 
withdrew her appeal stating that she would no longer pursue 
her appeal.

In light of the above, the regulatory requirements for 
withdrawal of the appeal of the rating decision in March 2002 
have been met, and the Board does not have jurisdiction to 
review the appeal of the rating decision in March 2002, 
denying the claim of service connection for the cause of the 
veteran's death. 


ORDER

The appeal of the rating decision in March 2002, denying 
service connection for the cause of the veteran's death, is 
dismissed.


____________________________________________
GEORGE E. GUIDO JR.  
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


